Per Curiam.
This is a suit brought to recover on two promissory notes given by Somers to Stone. The defendant claimed that the notes were void, because the consideration upon which they were given had failed. The plaintiff, on the other hand, claimed that they were given for a full consideration which had been received by the defendant. Each side produced testimony in support of his contention. At the close of the trial there was a direction of a verdict for the plaintiff by the trial judge.
*192This was error. It should have been submitted to the jury to say whether or not the consideration for those two notes-had failed.
The rule to show cause should be made absolute.